Correction Page State v. Willis, No. 30,553 (CcVzBu) filed November 30, 2010. Appellee and Appellant were
     switched for the two parties.

 1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8           Plaintiff-Appellant,

 9 v.                                                                                               NO. 30,553

10 JUSTIN WILLIS,

11           Defendant-Appellee.


12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Ralph D. Shamas, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   Jacqueline R. Medina, Assistant Attorney General
17   Albuquerque, NM

18 for Appellant

19 Hugh W. Dangler, Chief Public Defender
20 Susan Roth, Acting Director Appeals Division
21 Santa Fe, NM

22 for Appellee
     Correction Page State v. Willis, No. 30,553 (CcVzBu) filed November 30, 2010. Appellee and Appellant were
     switched for the two parties.

 1                                     MEMORANDUM OPINION

 2 CASTILLO, Judge.

 3           The State of New Mexico appeals the district court’s grant of Defendant’s

 4 motion to suppress evidence. On August 30, 2010, this Court filed a notice of

 5 proposed summary disposition proposing to affirm. On September 22, 2010, the State

 6 filed a notice that it will not file a memorandum in opposition to proposed summary

 7 affirmance.

 8           Accordingly, for the reasons set forth in the notice of proposed summary

 9 disposition, we affirm the district court.

10           IT IS SO ORDERED.



11                                                      ___________________________________
12                                                      CELIA FOY CASTILLO, Judge

13 WE CONCUR:




14 __________________________________
15 MICHAEL D. BUSTAMANTE, Judge




                                                           2
  Correction Page State v. Willis, No. 30,553 (CcVzBu) filed November 30, 2010. Appellee and Appellant were
  switched for the two parties.

1 __________________________________
2 LINDA M. VANZI, Judge




                                                        3